Title: To Thomas Jefferson from James Warren, 31 May 1801
From: Warren, James
To: Jefferson, Thomas


               
                  Sir,
                  Plymouth (Mass:) May 31st: 1801.
               
               Nothing but my sincere friendship for your person, and the great esteem in which I view your publick character, could have so long restrained the effusions of gratitude I feel for the honour done me by your letter of the 21st: of March:—it is pleasant and flattering indeed, to be noticed by the expression of friendship of those we hold in the greatest estimation, but at the same time, I have felt an apprehension of calling off your attention for a moment, from objects of much more importance than my correspondence.
               Our State Elections for the year, are just compleated;—the same Governor, a Lieutenant Governor who would never have been thought of in more liberal and enlightened times, a little man, first brought into notice, by the imposing influence of hypocritical cant, in a small circle, in his own town, and by the debased delusions of the times, suffered to spread to the present extent.—A tory majority in both houses, but so nearly balanced in point of numbers, and more than balanced in point of talents, by the friends of the country and of mankind, as to afford a flattering prospect that “our portion of the Union may in a little more time recover its health.
               The acrimony of faction here, rises in proportion to the balance of parties, and I think will bring on a favourable decision.—You will see by our papers the feeble and ridiculous attempts made, to bring into notice, and support a character (in opposition to you) which is sunk too low to afford the smallest prospect of rising again.—The republicans have much to do;—they have to oppose a band of placemen deriving influence from the Offices they hold, with heads and hearts, long practised in the basest intrigues, and the most determined enmity to every good principle and every honest man.—Selected by former Administrations for those purposes, a perverted Clergy, a prostituted University, dwindled down into the lowest of all stages, that of passive obedience, and contaminating the streams that issue from it with the servility of their source:—a full share of British Agents and old tories desiring influence, from the countenance they have been used to receive from Governments,—all these, united, as they are, in the most nefarious objects of disturbing your Administration and the felicity of the Country, form a phalanx not easily subdued. Time however, I hope will effect all this, and give you an oppertunity of seeing my native State, as completely renovated, as the Southern States have been, and particularly, that harmony in sentiment and conduct restored with Virginia, which once saved the United States from ruin, and secured the Independance of the whole.—
               While I feel the Amor patria in its full vigour, I am too old to think it necessary to apologize to you for feeling the force of truth:—I have therefore, without reserve or apology, and with a freedom which I hope will not be disagreeable to you, given a general sketch of this part of the Union, as it exists in my own mind.—If it should suggest to you a single useful idea, I shall be gratified, because my energies are engaged to support an Administration I think connected with the good of the whole.—It is pleasing to me to hear that there will probably be a republican majority in both Houses of Congress at their next meeting, to assist you in “steering the Republick in her natural course, and to shew by the smoothness of her motion, the skill with which she has been formed for it.”
               Be assured, Sir, that on any occasion which may be necessary or convenient to call my zeal and attachment into operation, I shall be ready to shew with what sincerity and esteem I am
               Your friend
               
                  
                     Jas. Warren
                  
               
            